
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.4
Name of Executive



COMFORT SYSTEMS USA, INC.
2006 Equity Incentive Plan
Restricted Stock Award Agreement


Comfort Systems USA, Inc.
777 Post Oak Blvd, Suite 500
Houston, Texas 77056

Ladies and Gentlemen:

        The undersigned (i) acknowledges that he or she has received an award
(the "Award") of restricted stock from Comfort Systems USA, Inc., a Delaware
corporation (the "Company") under the 2006 Equity Incentive Plan (the "Plan"),
subject to the terms set forth below and in the Plan; (ii) further acknowledges
receipt of a copy of the Plan as in effect on the date hereof; and (iii) agrees
with the Company as follows:

1.Effective Date.    This Agreement shall take effect as of [DATE], which is the
date of grant of the Award.

2.Shares Subject to Award.    The Award consists of [NUMBER] shares (the
"Shares") of common stock of the Company ("Stock"). The undersigned's rights to
the Shares are subject to the restrictions described in this Agreement and the
Plan (which is incorporated herein by reference with the same effect as if set
forth herein in full) in addition to such other restrictions, if any, as may be
imposed by law.

3.Meaning of Certain Terms.    Except as otherwise expressly provided, all terms
used herein shall have the same meaning as in the Plan. The term "vest" as used
herein with respect to any Share means the lapsing of the restrictions described
herein and in the Plan with respect to such Share.

4.Nontransferability of Shares.    The Shares acquired by the undersigned
pursuant to this Agreement shall not be sold, transferred, pledged, assigned or
otherwise encumbered or disposed of except as provided below and in the Plan.

5.Forfeiture Risk.    Except as provided in Section 7(b) of this Agreement, if
the undersigned ceases to be employed by the Company and its subsidiaries for
any reason, including death, any then unvested Shares acquired by the
undersigned hereunder shall be immediately forfeited. The undersigned hereby
(i) appoints the Company as the attorney-in-fact of the undersigned to take such
actions as may be necessary or appropriate to effectuate a transfer of the
record ownership of any such shares that are unvested and forfeited hereunder,
(ii) agrees to deliver to the Company, as a precondition to the issuance of any
certificate or certificates with respect to unvested Shares hereunder, one or
more stock powers, endorsed in blank, with respect to such Shares, and
(iii) agrees to sign such other powers and take such other actions as the
Company may reasonably request to accomplish the transfer or forfeiture of any
unvested Shares that are forfeited hereunder.

6.Retention of Certificates.    Any certificates representing unvested Shares
shall be held by the Company. The undersigned agrees that the Company may give
stop transfer instructions to the depository to ensure compliance with the
provisions hereof.

7.Vesting of Shares.    The shares acquired hereunder shall vest in accordance
with the provisions of this Paragraph 7 and applicable provisions of the Plan,
as follows:

(a)(i)    If the Committee determines that, for the prior 12-month period
preceding the first scheduled vesting date, the Company did not have positive
earnings from its continuing operations, all as determined and reported in
accordance with generally accepted accounting

--------------------------------------------------------------------------------



principles in the Company's regularly-prepared financial statements, excluding
the following non-cash items: (A) good will impairment; (B) write-off of debt
costs; (C) restructuring charges; and (D) any cumulative effect of a change in
accounting principles, Employee shall immediately and irrevocably forfeit all of
the Shares.

(ii)If the Committee determines that for any of the 12-month periods prior to
the date that such restricted shares are scheduled to vest under Section 7(b)
herein the Company did not achieve 60% of the average 3-year trailing EBITDA or
EPS target (whichever the case may be) as set by the Compensation Committee
under the average of the Company's prior 3-year Senior Management Incentive
Programs, then Employee shall immediately and irrevocably forfeit all of the
shares scheduled to vest.

(iii)If in the 12-month period preceding a scheduled vesting date under
Section 7(b), the Company achieved between 60% to 80% of the average 3-year
trailing EBITDA or EPS target (whichever the case may be) as set by the
Compensation Committee under the average of the Company's prior 3-year Senior
Management Incentive Programs, then Employee shall immediately and irrevocably
forfeit shares proportionately based on a scale where 60% or less equals 0% of
shares retained by Employee and 80% or greater equals 100% of shares retained by
Employee; and all shares not forfeited pursuant to the aforementioned scale
shall vest on such vesting date.



(b)Subject to Section 7(a) above and Sections 7(c) and 7(d) below, and provided
that the undersigned is then, and since the date of grant has continuously been
employed by the Company or its subsidiaries, then the Shares shall vest as
follows:


on[DATE]; [1/3 of NUMBER]

on[DATE]; [1/3 of NUMBER]; and

on[DATE] [1/3 of NUMBER].

provided, however, that, not withstanding anything to the contrary in
Section 7(a) above or this Section 7(b), any unvested Shares that have not
earlier been forfeited shall vest immediately in the event of (i) a "Change in
Control" as defined in the undersigned's change in control agreement, if any,
with the Company, or (ii) if the undersigned and Company have not entered into a
change in control agreement, in the event the Company experiences a "Change in
Control" as defined herein.

(c)Notwithstanding anything to the contrary in Section 7(b) above, if the
undersigned retires from the Company at a time when the sum of his or her age in
whole years and his or her years of service with the Company (as determined in a
manner consistent with the method used for purposes of determining vesting under
the Comfort Systems USA, Inc. 401(k) Plan) is at least 75, the undersigned shall
be deemed to satisfy the continuous employment condition set forth in
Section 7(b) on each vesting date following retirement.

(d)Notwithstanding anything to the contrary in Sections 7(a), 7(b), or 7(c)
above, the Committee may, in its sole discretion, reduce the number of shares
vesting on any date pursuant to this Award, and may cause any unvested shares
under this Award to be forfeited, based on the individual performance of the
undersigned as compared with specific individual goals, which may be based on
objective or nonobjective factors related to the performance of the undersigned.



8.Legend.    Any certificates representing unvested Shares shall be held by the
Company, and any such certificate shall contain a legend substantially in the
following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
COMPANY'S 2006 EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT
ENTERED INTO

--------------------------------------------------------------------------------



BETWEEN THE REGISTERED OWNER AND COMFORT SYSTEMS USA, INC. COPIES OF SUCH PLAN
AND AGREEMENT ARE ON FILE IN THE OFFICES OF COMFORT SYSTEMS USA, INC.

As soon as practicable following the vesting of any such Shares the Company
shall cause a certificate or certificates covering such Shares to be delivered
to the undersigned.

9.Dividends, etc.    The undersigned shall be entitled to (i) receive any and
all dividends or other distributions paid with respect to those Shares of which
he is the record owner on the record date for such dividend or other
distribution, and (ii) vote any Shares of which he is the record owner on the
record date for such vote; provided, however, that any property (other than
cash) distributed with respect to a share of Stock (the "associated share")
acquired hereunder, including without limitation a distribution of Stock by
reason of a stock dividend, stock split or otherwise, or a distribution of other
securities with respect to an associated share, shall be subject to the
restrictions of this Agreement in the same manner and for so long as the
associated share remains subject to such restrictions, and shall be promptly
forfeited to the Company if and when the associated share is so forfeited; and
further provided, that the Administrator may require that any cash distribution
with respect to the Shares other than a normal cash dividend be placed in escrow
or otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan. References in this Agreement to
the Shares shall refer, mutatis mutandis, to any such restricted amounts.

10.Sale of Vested Shares.    The undersigned understands that he will be free to
sell any Share once it has vested, subject to (i) satisfaction of any applicable
tax withholding requirements with respect to the vesting or transfer of such
Share; (ii) the completion of any administrative steps (for example, but without
limitation, the transfer of certificates) that the Company may reasonably
impose; and (iii) applicable company policies and the requirements of federal
and state securities laws.

11.Certain Tax Matters.    The undersigned expressly acknowledges the following:

a.The undersigned has been advised to confer promptly with a professional tax
advisor to consider whether the undersigned should make a so-called "83(b)
election" with respect to the Shares. Any such election, to be effective, must
be made in accordance with applicable regulations and within thirty (30) days
following the date of this award. The Company has made no recommendation to the
undersigned with respect to the advisability of making such an election.

b.The award or vesting of the Shares acquired hereunder, and the payment of
dividends with respect to such shares, may give rise to "wages" subject to
withholding. The undersigned expressly acknowledges and agrees that his rights
hereunder are subject to his paying to the Company in cash (or by such other
means as may be acceptable to the Company in its discretion, including, if the
Committee so determines, by the delivery of previously acquired Stock or shares
of Stock acquired hereunder or by the withholding of amounts from any payment
hereunder) all taxes required to be withheld in connection with such award,
vesting or payment.

12.Definition: Change in Control.    For the purpose of Section 7(b)(ii) herein,
a "Change in Control" shall be deemed to have occurred if:

a.any person (including any "person" within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended, and more than one
person acting as a group), other than the Company, or an employee benefit plan
of the Company, or any entity controlled by either, acquiring directly or
indirectly the beneficial ownership of any voting security of the Company and if
immediately after such acquisition such person is, directly or indirectly, the
beneficial owner of voting securities representing 50% or more of the total
voting power of all of the then-outstanding voting securities of the Company,
provided that if any one person, or more than one person acting as a group,
owned more than 50% of the total fair market value or total voting power of
Company stock as of the date of this

--------------------------------------------------------------------------------



Agreement, the acquisition of additional stock by the same person or persons
shall not be deemed to be a Change in Control;

b.the date a majority of the following individuals are replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company's Board of Directors before the date of
the appointment or election: (i) the individuals who, as of the date hereof,
constitute the Board of Directors of the Company (the "Original Directors");
(ii) the individuals who thereafter are elected to the Board of Directors of the
Company and whose election, or nomination for election, to the Board of
Directors of the Company was approved by a vote of at least two-thirds of the
Original Directors then still in office (such directors becoming "Additional
Original Directors" immediately following their election); and (iii) the
individuals who are elected to the Board of Directors of the Company and whose
election, or nomination for election, to the Board of Directors of the Company
was approved by a vote of at least two-thirds of the Original Directors and
Additional Original Directors then still in office (such directors also becoming
"Additional Original Directors" immediately following their election); or

c.any one person, or more than one person acting as a group, acquiring (or who
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 50% of the total gross fair market
value of the assets of the Company immediately before such acquisition or
acquisitions..



13.Non-Competition Agreement.    The undersigned will not, during the period of
employment by or with the Company, and for a period of twelve (12) months
immediately following the termination of employment, for any reason whatsoever,
directly or indirectly, on his or her own behalf or on behalf of or in
conjunction with any other person, company, partnership, corporation or business
of whatever nature:

a.engage, as an officer, director, shareholder, owner, partner, joint venturer,
or in a managerial capacity, whether as an employee, independent contractor,
consultant or advisor, or as a sales representative, or make guarantee loans or
invest, in or for any business engaged in the business of mechanical contracting
services, including heating, ventilation and air conditioning, plumbing, fire
protection, piping and electrical and related services ("Services") in
competition with the Company or any of its affiliates within seventy-five
(75) miles of where the Company or any affiliated operation or subsidiary
conducts business if within the preceding two (2) years the undersigned has had
responsibility for, or material input or participation in, the management or
operation of such other operation or subsidiary;

b.call upon any person who is, at that time, an employee of the Company or any
of its affiliates in a technical, managerial or sales capacity for the purpose
or with the intent of enticing such employee away from or out of the employ of
the Company or any affiliate;

c.call upon any person or entity which is at that time, or which has been within
two (2) years prior to that time, a customer of the Company or any affiliate for
the purpose of soliciting or selling Services; or

d.call upon any prospective acquisition candidate, on the undersigned's own
behalf or on behalf of any competitor, which acquisition candidate either was
called upon the undersigned on behalf of the Company or any affiliate or was the
subject of an acquisition analysis made by the undersigned on behalf of the
Company or any affiliate for the purpose of acquiring such acquisition
candidate.

Notwithstanding the above, the foregoing agreements and covenants shall not be
deemed to prohibit the undersigned from acquiring as an investment not more than
one percent (1%) of the capital stock of a competing business whose stock is
traded on a national securities exchange or on an over-the-counter or similar
market. It is specifically agreed that the period during which the agreements
and covenants of the undersigned made in this Section 13 shall be effective
shall be computed by excluding from such computation any time during which the
undersigned is in violation of any provision of this Section 13.

--------------------------------------------------------------------------------





14.Remedies in the Event of Breach.    If the Company determines that the
undersigned is not in compliance with the agreements and covenants set forth in
Section 13 above, and such non-compliance has not been authorized in advance in
a specific written waiver from the Company, the Committee may, without limiting
other remedies that may be available to the Company, cause all or any portion of
the Award to be forfeited, whether or not previously vested, and may require the
undersigned to remit or deliver to the Company the amount of any consideration
received by the undersigned upon the sale of any Shares delivered under the
Award. The undersigned acknowledges and agrees that the calculation of damages
from a breach of the foregoing agreements and covenants would be difficult to
calculate accurately and that the remedies provided for herein are reasonable
and not a penalty. The undersigned further agrees not to challenge the
reasonableness of this provision even if the Company rescinds or withholds the
delivery of Shares hereunder or withholds any amount otherwise payable to the
undersigned as an offset to effectuate the foregoing.


 
 
Very truly yours,
 
 


--------------------------------------------------------------------------------

[Name of Executive]

 

The foregoing Restricted Stock
Award Agreement is hereby accepted:      
COMFORT SYSTEMS USA, INC.
 
 
 
By:
    

--------------------------------------------------------------------------------

Signature
 
 


--------------------------------------------------------------------------------

Trent McKenna
  Its: General Counsel and Secretary      

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4 Name of Executive



COMFORT SYSTEMS USA, INC. 2006 Equity Incentive Plan Restricted Stock Award
Agreement
